Summary of Proceeds and Disbursements for Wayne Wilkerson through Top Tier Medical LLC

Pharmacy                                 Commissions
Willow                                      $3,973,698.38
Central Rexall                              $3,405,266.43
Soothe                                      $3,530,742.24
FPS                                         $2,003,528.23
Mediverse LLC                                 $144,173.85
M‐Bit, LLC                                     $66,476.60
                                           $13,123,885.73

Recipient                                Amount
Top Shelf Inc./Michael Chatfield          $ 3,157,833.85
Brian Kurtz and Associates/Brian Kurtz    $ 2,872,383.64
Wayne Wilkerson                           $ 2,384,305.00
KG & Associates/Kirtis Green              $ 1,190,868.31
BTG Consulting LLC/Billy Hindmon          $ 1,031,296.39
KLN Consulting LLC/Kasey Nicholson        $    938,740.04
Terry Transport/Rich and Kim Terry        $    108,351.19
AFA Consulting LLC/Josh Linz              $     86,946.19
R&W Consulting/Ruth Wilkerson             $     61,000.00
Brenco Management/Brande Breneman         $     40,000.00
K&D Consulting LLC                        $     15,446.00
Topical Solutions/Tim Pichette            $      8,117.83
Jared Schwab                              $      5,000.00
Amanda Mills                              $      3,113.05
Candace Craven                            $      3,000.00
                                          $ 11,906,401.49




                                                                                               Case
                                                                                         U.S. v. Wilkerson
                                                                                            1:18-cr-11



                                                                                           Exhibit
                                                                                            716
  Case 1:18-cr-00011-HSM-CHS Document 576-3 Filed 03/29/21 Page 1 of 6 PageID #:
                                    12010
                                                                       Government's Exhibit 716




Summary of Proceeds and Disbursements for Michael Chatfield through Top Shelf Inc

Payor                                     Commissions
Top Tier Medical                            $3,157,833.85
Central Rexall                                $751,723.91
RxPress Inc                                 $1,500,000.00
                                            $5,409,557.76

Recipient                                 Amount
Michael Chatfield                          $ 2,800,000.00
Core Enterprises/Hal Chatfield             $ 484,300.00
George Striker                             $ 354,100.00
JM Elite LLC/Josh Morgan                   $ 333,000.00
Marcia Bettis                              $ 247,000.00
KT Adams Elite LLC/Kyle Adams              $ 121,000.00
Tyler Burgess                              $ 118,900.00
Brandon Chatfield                          $    81,700.00
Derrick Hogans                             $    81,000.00
Amanda Mills                               $    40,600.00
Scriptrx Consulting LLC/Patrick Perkins    $    39,700.00
Heather Wyatt                              $    33,000.00
Ryan McGowan                               $    32,400.00
George Sprouse                             $    25,755.00
Grayson Fuller                             $    19,000.00
Danielle Payne                             $    17,900.00
Jonathan Tuttle                            $    12,125.00
Stephanie Young                            $    10,100.00
Matt Herring                               $     8,250.00
Jim Chatfield                             $      6,200.00
Brendan Hawks                             $      5,000.00
Bryan Maples                              $      3,000.00
                                           $ 4,874,030.00




Case 1:18-cr-00011-HSM-CHS Document 576-3 Filed 03/29/21 Page 2 of 6 PageID #:
                                  12011
                                                                        Government Exhibit 716-A

Summary of Proceeds and Disbursements for Kasey Nicholson through KLN Consulting LLC

Payor                                    Commissions
Top Tier Medical                            $938,740.04
                                            $938,740.04

Recipient                                Amount
Kasey Nicholson                           $ 552,786.94
Matthews Consulting                       $ 206,785.55
Rachel Rothwell                           $  14,506.81
Justin Townsen                            $  12,458.55
Ashley Hemnick                            $   3,500.00
Sarah Beth Camp                           $   1,600.00
                                            $791,637.85




                                         $ 1,583,275.70




  Case 1:18-cr-00011-HSM-CHS Document 576-3 Filed 03/29/21 Page 3 of 6 PageID #:
                                    12012
                                                                        Government Exhibit 716-A

Summary of Proceeds and Disbursements for Billy Hindmon through BTG Consulting LLC

Payor                                    Commissions
Top Tier Medical                           $1,031,296.39
                                           $1,031,296.39

Recipient                                Amount

JCM Marketing, LLC/Jayson Montgomery     $   337,068.17
Billy Hindmon                            $   270,250.00
DAS Marketing, LLC/Adam Staten           $   102,321.75
AFA Consulting, LLC/Josh Linz            $    26,389.36
J.W. Lee, Inc.                           $    17,764.00
                                             $753,793.28




                                         $ 1,507,586.56




  Case 1:18-cr-00011-HSM-CHS Document 576-3 Filed 03/29/21 Page 4 of 6 PageID #:
                                    12013
                                                                     Government Exhibit 716-A

Summary of Proceeds and Disbursements for Jayson Montgomery through JCM Marketing LLC

Payor                                  Commissions
BTG Consulting LLC                        $337,068.17
                                          $337,068.17

Recipient                              Amount
Jayson Montgomery                       $ 160,478.00
Bold Marketing LLC/Zach Rice            $   82,212.00
ATM/Cash Withdrawals                    $   67,800.00
Amex Card                               $   27,901.00
                                        $ 338,391.00




  Case 1:18-cr-00011-HSM-CHS Document 576-3 Filed 03/29/21 Page 5 of 6 PageID #:
                                    12014
                                                                      Government Exhibit 716-A

Summary of Proceeds and Disbursements for Wayne Wilkerson through Saige Medical

Payor                                    Commissions
Integrimed Solutions LLC                  $ 354,665.67
Medworx Sunflower                         $  56,655.18
                                            $411,320.85

Recipient                                Amount
ARM LLC/Amanda Booker                     $ 135,000.70
Saige Medical LLC                         $   70,938.06
Brian Kurtz                               $   58,000.00
Wayne Wilkerson                           $   44,000.00
Complete Healthcare Concierge Inc         $   26,000.00
Executive Atlantic LLC/Matthew Perkins    $   10,834.42
Health Connection TN LLC                  $    3,101.36
David Sheffield                           $    3,000.00
                                            $350,874.54




  Case 1:18-cr-00011-HSM-CHS Document 576-3 Filed 03/29/21 Page 6 of 6 PageID #:
                                    12015
